DETAILED ACTION

Status of Claims
Claims 6-9, 14-21 is/are pending.
Claims 6-7, 14-21 is/are rejected.
Claims 8-9 have been withdrawn from consideration.
Claims 1-5, 10-13 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election / Restriction
Applicant’s election of Species (a)(i) (claims 3, 6-7, 10-11) in the reply filed on 01/18/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2019.

Specification / Disclosure
The amendment filed 12/22/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in claim 20, the newly added limitation with respect to mixtures of tackifiers containing aliphatic hydrocarbon resins or terpenes in general.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as stated in the objections to the amendment filed 12/22/2020 under 35 U.S.C. 132(a)
 	The disclosure as originally filed provides support for mixtures of tackifiers, wherein the tackifiers in the mixture are selected from rosin ester, specific terpene compounds (i.e., terpene-phenolic, styrenated terpene, polyterpene), hydrocarbon, and/or aromatic hydrocarbon resin, but fails to provide adequate support for mixtures of tackifiers when one of the tackifiers are specifically an aliphatic hydrocarbon resin or are terpene materials in general.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-7, 14-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 15, 20 are vague and indefinite because the term “negligible” in the phrase “negligible enthalpy change” is a relative term which is not defined by the claim, the 
	Claims 6-7, 14, 16-19, 21 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/06/2020 have been withdrawn in view of the Claim Amendment filed 12/22/2020.

The rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, in the previous Office Action mailed 06/12/2020 have been withdrawn in view of the Claim Amendment filed 09/14/2020.

Terminal Disclaimer
The terminal disclaimers filed on 05/28/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,790,409 and 10,035,935 have been reviewed and is accepted.  The terminal disclaimers have been recorded

Double Patenting
The rejections on the ground of nonstatutory double patenting based on U.S. Patent Nos. 9,790,409 and 10,035,935 in the previous Office Action mailed 02/25/2019 have been withdrawn in view of the Terminal Disclaimers filed 05/28/2019.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	JP 05-339557 (KITAMURA-JP ‘557),
in view of BARTZ ET AL (US 3,987,122),
and in view of COUPIN (US 2017/0121496),

 and in view of TAKEZAKI ET AL (US 2013/0309497).
	KITAMURA-JP ‘557 discloses a hot melt adhesive comprising: 
 (i) a thermoplastic resin component comprising: 
(a) a first polylactic acid copolymer resin which preferably comprises 10-70 wt% of the adhesive, wherein the first polylactic acid copolymer resin is a copolymer of L-lactic acid and/or D-lactic acid (e.g., a LD-type copolymer derived from L-lactic acid and D-lactic acid in equal amounts; a L-type copolymer derived from L-lactide and D-lactide in equal amounts; etc.); 
	and/or
(b) at least one additional thermoplastic resin(s) selected from known base resins for hot melt adhesives (e.g., polyolefins such as polyethylene, polypropylene, etc.; polyolefin copolymers such as ethylene-ethyl acrylate, ionomers, etc.; and/or combinations thereof); and

(ii) a tackiness-imparting component comprising:
(a) tackifiers (e.g., rosin ester, terpene resin, etc., op) in typical amounts of 20-70 wt%; 
and/or
(b) a second polylactic acid resin;

(iii) optional additives (e.g., pigment, dye, surfactant, stabilizers, etc.);

wherein polylactic acid copolymer resin(s) can be present in the thermoplastic resin component and/or the tackiness-imparting component; and wherein the relative amounts of the first polylactic acid copolymer resin and the additional thermoplastic resin(s) in the thermoplastic resin component are selected to provide a desired melt viscosity between 180-210ºC and/or a desired degree of biodegradability and/or recyclability. The hot melt adhesive is capable of exhibiting excellent heat stability, as reflected by melt viscosity changes of less than 10% after exposure to temperatures of 190ºC for 24 hours. The hot melt adhesive is useful for forming laminate articles (e.g., containers, etc.) wherein the laminates are typically formed by using the 
	BARTZ ET AL discloses that it is well known in the art to replace part or all of unmodified polyolefin components (e.g., the base or carrier resin, etc.) in a hot melt adhesive composition with a polyolefin homopolymer or copolymer grafted with a polar monomer (e.g., acrylic acid, maleic acid, maleic anhydride, etc.) in order to improve the adhesive and wetting properties of the hot melt adhesive, wherein the graft monomer content is preferably 1-25 wt% of the total weight of the graft copolymer, wherein the pre-grafting polyolefin is a homopolymer or copolymer of C2 to C8 monoolefins (e.g., polyethylene, polypropylene, ethylene / propylene copolymer, ethylene / butylene copolymer, etc.), and wherein the pre-grafted polyolefin and/or the grafting component can, but is not required to be, an elastomer or rubber.  The grafted polyolefin copolymers can be usefully added to known or conventional hot melt adhesive compositions. The reference further discloses that waxes (e.g., paraffin waxes, synthetic waxes, etc.) as components in hot melt adhesives to adjust viscosity and/or hardness.  (line 7-39, col. 1; line 16-45, col. 2; line 1-15, 24-39, 52-68, col. 3; line 14-57, col. 4; line 13-23, col. 5; line 61-68, col. 8; line 66, col. 10 to line 1, col. 11; etc.)

  	DOU ET AL ‘185 discloses that it is well known in the art that polylactic acid copolymer resins derived from a mixture of L-lactide isomer and more than 10 wt% D-lactide isomer are typically amorphous. (paragraph 0055-0056, etc.)
	TAKEZAKI ET AL ‘497 provide evidence that amorphous polylactic acid resins can be characterized by a very low enthalpy of fusion (e.g., less than 5 J/g; preferably less than 3 J/g; more preferably less than 2 J/g; most preferably less than 1 J/g), wherein the enthalpy of fusion is regulated by known methods (e.g., controlling the ratio of L-lactic acid to D-lactic acid isomers to be 95/5 to 50/50; etc.).  (paragraph 0045, 0047-0050, 0126, etc.)
	Regarding claims 6-7, 14-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyethylene (co)polymers as part of the additional thermoplastic resin component of the polylactic acid-containing hot melt adhesive compositions of KITAMURA-JP ‘557 to improve the adhesive strength and/or other adhesive characteristics of the bio-based hot melt adhesive of KITAMURA-JP ‘557 in order to optimize the specific melt properties, adhesive characteristics (e.g., adhesive strength, melt viscosity, wetting properties, cohesive strength, etc.) and/or other performance properties (e.g., reduction in non-renewable material usage; melt temperature; melt viscosity; biodegradability; 
 	Further regarding claims 6-7, 14-21, one of ordinary skill in the art would have replaced part (or all) of the polyethylene (co)polymer(s) used the additional thermoplastic resin component of the polylactic acid-containing hot melt adhesive compositions of KITAMURA-JP ‘557 with a functionalized non-elastomeric polyethylene-based copolymer as suggested by BARTZ ET AL in order to improve the adhesive strength and/or other adhesive characteristics of the bio-based hot melt adhesive of KITAMURA-JP ‘557. 
 	Further regarding claim 15, 20, one of ordinary skill in the art would have selected the amount of functionalized polyolefin utilized in the thermoplastic polymer component in the polylactic acid-containing hot melt adhesive compositions of KITAMURA-JP ‘557 in order to optimize the specific adhesive characteristics (e.g., adhesive strength, melt viscosity, wetting properties, cohesive strength, etc.) and/or other performance properties (e.g., reduction in non-renewable material usage; melt temperature; melt viscosity; biodegradability; recyclability; flexibility; etc.) of the hot melt adhesive for specific applications (e.g., to bond layers of material together to form multilayer articles). 
 	Further regarding claims 15, 20, since: (i) KITAMURA-JP ‘557 discloses the use of polylactic acid copolymers derived from equal amounts of L-lactic and D-lactic isomers (or L-lactide and D-lactide isomers) as thermoplastic resin component (a)(i) of the hot melt adhesive compositions of KITAMURA-JP ‘557; (ii) COUPIN ‘496 and DOU ET AL ‘185 disclose that polylactic acid copolymers containing less than 90 wt% of a first lactide isomer and more than 10 wt% of the second lactide isomer are generally amorphous; and (iii) TAKEZAKI ET AL ‘497 discloses that amorphous polylactic acid resins have enthalpy of fusion values of less than 5 J/g 
 	Further regarding claims 15, 20, since the polylactic acid-based hot melt adhesives of KITAMURA-JP ‘557 are capable of exhibiting melt viscosity changes of less than 10% after exposure to temperatures of 190ºC for 24 hours, the Examiner has reason to believe that polylactic acid-based hot melt adhesives in accordance with KITAMURA-JP ‘557 are capable of exhibiting viscosity changes of less than 30% after aging at lower temperatures (i.e., 320ºF  or ~160ºC) for 72 hours, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have incorporated effective amounts of known stabilizers, antioxidants, hydrolysis-reducing agents, preservatives, and other degradation-preventing additives in the hot melt adhesives of KITAMURA-JP ‘557 in order to reduce premature deterioration of the polylactic acid-based adhesive (as represented by viscosity loss) during storage and usage.
 	Further regarding claim 15, one of ordinary skill in the art would have utilized known additives (e.g., non-functionalized waxes, etc.) as suggested in BARTZ ET A in the hot melt adhesives of KITAMURA-JP ‘557 in order to tailor the melt viscosity and/or other physical properties of the hot melt adhesives for specific application methods and/or materials to be bonded. 

 	Regarding claim 20, one of ordinary skill in the art would have selected the hot melt adhesive blending temperature of the hot melt adhesives of KITAMURA-JP ‘557 depending on the melting points of the individual components of a specific adhesive formulation in order to obtain thorough blending while avoiding heat-related damage to the adhesive composition.

Claims 6-7, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 JP 05-339557 (KITAMURA-JP ‘557), in view of BARTZ ET AL (US 3,987,122) and in view of COUPIN (US 2017/0121496), and in view of DOU ET AL (US 2011/0244185), and in view of TAKEZAKI ET AL (US 2013/0309497),
	 	as applied to claims 15, 20 above,
	and further in view of CORZANI ET AL (US 2014/0094762). 
 	CORZANI ET AL discloses that it is well known in the art to incorporate stabilizers into hot melt adhesives based on alkyd (i.e., polyester-type) resins derived from polycarboxylic acids and diols in order to reduce the change in melt viscosity due to aging at elevated temperatures (e.g., 130ºC after 72 hours) to 20% or less in order to facilitate manufacturing at higher production speeds. (paragraph 0006, 0013-0015, 0028-0030, 0039-0045, etc.)
	Regarding claims 6-7, 14-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of stabilizers known to be particularly effective with polyester-type hot melt adhesives as disclosed in CORZANI ET AL, optionally in combination with effective amounts of other known antioxidants, hydrolysis-reducing agents, and other degradation-preventing additives in the hot . 

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
 	(A) Applicant’s arguments that the references cited in the rejections under 35 U.S.C. 103 in the previous Office Action mailed 10/06/2020 fail to disclose or suggested the newly presented limitations with respect to the “negligible” enthalpy values of the polymer component (a) (claim 15) or the polymer component (a)(i) (claim 20) in the claimed inventions has been considered but is deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 09/14/2020.
	(B) Applicant argues that KITAMURA-JP ‘557 fails to teach or disclose the claimed invention(s) because the adhesive composition of KITAMURA-JP ‘557 contain a lower molecular weight second polylactic acid as a tackifier.  However, the present claims utilize the open term “comprising” with respect to the recited adhesive compositions of claims 15, 20, which allows for the presence of any amount and/or any type of additional component(s) in the adhesive composition, as long as the explicitly recited components are present in the stated amounts (see MPEP 2111.03(I)).  For example, with respect to claim 15, the combination of the recited components (a) and (b) and (c) and (d) and (e) can be as low as low as 24.3 wt% (i.e., 5 wt% (a) + 0.1 wt% (b) + 10 wt% (c) + 0 wt% (d) + 9.2% wt% (e)), which allows for up to 75.7 wt% of unspecified and unrestricted additional components.  Similarly, with respect to claim 20, the claim contains no limitations as to the required minimum amounts of the individual recited 
 	(C) Applicant argues that there is no motivation to combine BARTZ ET AL with KITAMURA-JP ‘557 because BARTZ ET AL teaches the ‘decomposition’ and ‘degradation’ of polymers to reduce melt viscosity, while KITAMURA-JP ‘557 is directed to a “stable adhesive”.  However, the asserted ‘decomposition’ and “degradation’ of the polyolefins takes place under highly specific conditions with highly specific materials (e.g., initiators, etc.) to reduce the molecular weight and narrow the molecular weight distribution of the grafted polyolefins in a highly controlled manner to produce a polymeric additive which can be subsequently blended with known thermoplastic (e.g., hot melt) adhesive compositions as an additive to improve the adhesive and wetting properties of the hot melt adhesive.  This allows for a well-controlled and beneficial reduction in melt viscosity in a hot melt adhesive (e.g., providing improved coating and adhesion properties, enhanced wetting of surfaces to be bonded, etc.), which is distinctly different from the uncontrolled and detrimental reduction in the melt viscosity due to the random thermal damage to the molecular structure of the polymer in the hot melt adhesive.  Applicant has not provided objective evidence that the use of a known, melt viscosity-reducing and adhesion-promoting additive (containing polymers whose molecular weight, molecular weight distribution, and molecular structure is deliberately and stably modified under highly specific process conditions) with a well-established and well-recognized functions (i.e., the intentional, controlled reduction of the melt viscosity of thermoplastic adhesive compositions to improve wetting of the surfaces to be bonded; the addition of reactive grafted groups to improve bonding undesirable reduction in melt viscosity), especially when KITAMURA-JP ‘557 allows for the presence of performance-modifying or performance-enhancing additives.
	(D) Applicant argues that BARTZ ET AL “teaches extrusion and degradation of rubber based polymer with a second polymer.”  However, the reference makes it clear that while the pre-grafting polyolefin and/or the grafting component can be an elastomer or rubber, they are not required to be (e.g., the reference discloses the use of non-elastomeric pre-grafting polyolefins and non-elastomeric grafting monomers, etc.).  Therefore, contrary to Applicant’s assertions, BARTZ ET AL does not teach away from the invention of claim 15 which is “substantially free of a rubber elastomer”. Furthermore, claim 20 does not preclude the presence of rubbery or elastomeric components.
	(E) Applicant argues that CORZANI ET AL ‘762 fails to address the alleged defects of KITAMURA-JP ‘557 and BARTZ ET AL.  However, since Applicant’s arguments with respect to the alleged deficiencies of KITAMURA-JP ‘557 and BARTZ ET AL are not persuasive, Applicant’s arguments with respect to CORZANI ET AL ‘762 are also not persuasive.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	IOVINE ET AL (US 5,252,646) and TERFLOTH ET AL (US 2015/0191635) and DOU ET AL (US 2011/0244186) and LI ET AL (US 2013/0253121) and KADOMA ET AL (US 
	GRUBER ET AL (US 6,005,068) disclose thermal properties of amorphous of polylactic acid copolymers.
	TERADA ET AL (US 6,372,331) and OYA ET AL (US 6,153,276) and ANDERSON ET AL (US 2008/0087196) and ODAJIMA ET AL (US 2006/0233865) disclose amorphous polylactic acid copolymers derived from a mixture of L-lactide and D-lactide isomers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 2, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787